Name: Commission Regulation (EEC) No 3343/90 of 20 November 1990 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: political geography;  tariff policy
 Date Published: nan

 No L 323/ 12 Official Journal of the European Communities 22. 11 . 90 COMMISSION REGULATION (EEC) No 3343/90 of 20 November 1990 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol No 1 thereto, Having regard to Article 1 of Council Regulation (EEC) No 3606/89 of 20 November 1989 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (1990) (2), and in parti ­ cular Article 1 thereof, Whereas the abovementioned Protocol No 1 and Article 15 of the Cooperation Agreement provide that the products listed in the Annex are imported exempt of Customs duty into the Community, subject to the ceiling shown, above which the Customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; Article 1 From 25 November to 31 December 1990, the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the products listed in the Annex, originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 November 1990. For the Commission Christiane SCRIVENER Member of the Commission (&gt;) OJ No L 41 , 14. 2. 1983, p. 2. (4 OJ No L 352, 4. 12. 1989 , p. 1 . 22. 11 . 90 Official Journal of the European Communities No L 323/ 13 ANNEX Order No CN code Description of goods Ceiling : (b) for products covered by Article 1 ( 1 ) (b) 02.0065 (6) 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Men's or boy's woven breeches, shorts (other than swimwear) and trousers (including slacks), women's or girls' woven trousers and slacks, of wool , of cotton or of man-made fibres (b) 938 000 pieces